Case: 13-41304      Document: 00512796835         Page: 1    Date Filed: 10/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                            October 8, 2014
                                    No. 13-41304
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IDELFONSO GARCIA-BENITEZ, also known as Ildelfonso Garcia-Benitez,
also known as Eldefonso Garcia-Benitez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-308-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Idelfonso Garcia-Benitez pleaded guilty to one count of conspiracy to
transport undocumented aliens causing serious bodily injury and placing in
jeopardy the lives of other persons; 14 counts of transportation of an
undocumented alien causing serious bodily injury and placing in jeopardy the
life of an undocumented alien; and one count of illegal reentry following a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41304    Document: 00512796835     Page: 2   Date Filed: 10/08/2014


                                 No. 13-41304

previous deportation. The district court imposed a sentence of 120 months of
imprisonment and three years of supervised release. Garcia-Benitez argues
that his above-guidelines sentence is unreasonable because the guidelines
range adequately accounted for his conduct and the deaths of seven illegal
aliens.
      The 120-month sentence challenged by Garcia-Benitez was the result of
an upward variance from the Guidelines.         See United States v. Brantley,
537 F.3d 347, 349 (5th Cir. 2008). Because Garcia-Benitez did not object to the
reasonableness of his sentence before the district court, review is for plain
error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
2009). Garcia-Benitez thus must show an error that is clear or obvious and
that affects his substantial rights. See Puckett v. United States, 556 U.S. 129,
135 (2009). If he makes such a showing, this court has the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      The record indicates that the district court properly considered the 18
U.S.C. § 3553(a) factors. The 120-month sentence reflected the seriousness of
Garcia-Benitez’s offense, the need to promote respect for the law, the need to
provide just punishment, and the need to protect the public from future crimes.
The sentence imposed “was reasonable under the totality of the relevant
statutory factors.” Brantley, 537 F.3d at 349 (internal quotation marks and
citation omitted); see also United States v. Lopez-Velasquez, 526 F.3d 804, 807
(5th Cir. 2008). Accordingly, the judgment of the district court is AFFIRMED.
See Gall v. United States, 552 U.S. 38, 51 (2007).




                                       2